DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Status of the Claims
Claims 6-9 and 13 have been cancelled in a previous communication.  Claims 1-5, 10-12, and 14-23 are pending and under current examination.  
All rejections not reiterated have been withdrawn.

Information Disclosure Statement
The listing of references in the arguments is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
The examiner notes that Applicant has referenced a publication by Singh on pages 12-13 of the remarks of the remarks filed 03/09/2021; however, not only has this not been listed in an IDS the non-patent literature document has not been filed and made of record by Applicant contrary to the statement “Applicant attaches herewith Sing et al.” on page 12 of the remarks filed 03/09/2021.  

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the average percent change in wound closure in the patient population ranges from about 50% to about 100% compared to the control.  While this language does not rise to the level of indefiniteness under 112(b) because claim 1 requires and improvement relative to the control and because dependent claims 3-5 indicate that the percentage recited in claim 2 refers to the percentage greater than the control, the claim should be amended to indicate that the percentage refers to the amount above the control rather than simply “compared to the control” (e.g. “from about 50% to about 100% greater than the control” - consistent with claims 3-5).  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, 15-17, and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of Chirife et al. Lancet 1:560-561; 1982; cited in the IDS filed 07/23/2020), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record) in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record) and Junginger (US 2011/0280926; publication date: 11/17/2011; of record).  

Dentsman discloses a composition for treating chronic wounds (title) and specifically in example I on pages 2-3, discloses a method of treating a wound in patients with compromised wound healing (para 0035) by applying a formulation comprising sugarcane block and hydroxyethyl cellulose (table I following para 0036).  The hydroxyethyl cellulose is a gelling agent (para 0030 and please refer to page 37 of the instant specification, which indicates that hydroxyethyl cellulose is a “hydrogel biomaterial” that forms the required solid, semisolid, pseudoplastic or plastic structure with water).  
Experiment II shows that compositions used to treat groups B and C, containing sugarcane extract or sugarcane block (i.e. crystalized sugars from sugarcane) are markedly more effective in promoting wound re-epithelialization relative to a hydrogel only control (group A) or untreated control (group B).  See para 0041-0043 and Fig 4.  Figure 4 (see B, sugarcane extract vs. C sugarcane block) shows the composition containing sugarcane block (i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% crystalized sucrose 6-15% crystalized fructose; 00029) is more effective in promoting wound re-epithelialization than the composition containing the sugarcane extract (i.e. a sugarcane extract from which water has not been removed).  
Dentsman discloses further that compositions according to their invention containing the sugarcane block are most effective in an experiment analyzing antibacterial efficacy of various wound treatments; see 0058 which states “the wound treatment compound described in Example I had the lowest PA [Pseudomonas aeruginosa] counts”.  The examiner notes that the composition according to Example I block, water, and hydroxyethyl cellulose.  In example IV, this is compared to various controls as described in para 0055, including an untreated control, a control containing the antibiotic mupirocin, a control containing sugarcane extract, and a hydrogel from which the sugarcane block is absent.  This experiment shows that compositions containing sugarcane block (treatment group C, i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% sucrose 6-15% fructose; see 00029) is more effective in reducing the presence of pathogenic microorganisms than a composition containing sugarcane extract that has not been crystalized (treatment group B, as described in 0055).  
Thus, in view of Dentsman, one of skill in the art would recognize that hydrogel compositions containing sugar are effective at promoting wound healing, and compositions containing crystalline sugar are effective at promoting wound re-epithelialization and have an anti-bacterial effect.  
Dentsman does not disclose using table sugar as the sugar source in the wound healing composition.  
Chirife discloses that granulated sugar (i.e. table sugar, see page 79 of the instant specification) is highly effective in healing wounds (entire article).  
It would have been prima facie obvious to use the granulated sugar disclosed by Chirife as the sugar component of Dentsman’s invention.  In view of Chirife, one having ordinary skill in the art would recognize that sugar itself is highly effective in promoting wound healing and reducing infection.  In view of Dentsman one of skill would recognize that a composition combining sugar with a hydrogel helps with wound healing in 
As noted above, Dentsman discloses that the hydrogel may contain hydroxyethyl cellulose and glycerin (i.e. glycerol; para 0032) but is silent with respect to including allantoin or sodium lactate in the composition.
Risse discloses that both allantoin and sodium lactate were known as wound healing agents (para 0027).
It would have been prima facie obvious to add allantoin and sodium lactate to the wound healing hydrogel disclosed by Dentsman because these agents were known at the time the instant invention was filed to serve the same purpose.  See MPEP 2144.06.  
The relevant disclosures of Dentsman and Risse are set forth above.  Dentsman discloses compositions comprising water in amounts ranging from 20-60% by weight relative to the total weight of the composition (para 0032).  While the numerical range is less than the value recited in instant claim 1 of 70%, the examiner notes that the percentages disclosed by Dentsman include the amount of sugarcane extract in the composition, whereas the instant claims recite a limitation on the amount of water in the 
Junginger discloses using glycerol in amounts up to 30% by weight (para 0040) in compositions for wound healing (title).
It would have been prima facie obvious to use higher amounts of glycerol than those disclosed by Dentsman in an embodiment, at least up to 30%, because one of ordinary skill in the art would recognize such compositions as suitable for wound treatment.  See MPEP 2144.07.
With regard to instant claim 1, as the term “hydrogel biomaterial” is not formally defined in the specification, the examiner interprets “hydrogel biomaterial” to embrace the remainder of the composition other than the granulated sugar.  Dentsman does not disclose the relative volumes of the sugar and the hydrogel composition, as required by claim 1 (1:1 volume/volume); however ranges in amount in terms of percent by weight are disclosed in para 0030-0032.  This would give one of ordinary skill a starting point in optimizing the amount of the amount of sugar cane extract in the composition required to achieve the desired outcome disclosed by Dentsman of chronic wound healing.  Please refer to MPEP 2144.05.  Absent establishment of the criticality of the claimed 
With regard to instant claims 1 and 10, the composition is applied topically (para 0038 discloses cleaning the wounds followed by applying the composition to the wound).  
With regard to the intended outcomes recited in instant claims 1-5, Dentsman discloses that percent wound closure is greater in the compositions containing sugarcane block than in compositions from which the sugarcane block is absent, and one having ordinary skill in the art would reasonably expect similar outcomes if the sugarcane block were replaced by granulated sugar as disclosed by Chirife.  Moreover as the “hydrogel biomaterial control” is completely undefined, save that table sugar is absent, in claims 1-5, the examiner considers the claims to render obvious the recited outcomes with regard to some form of control embraced by the term “the hydrogel biomaterial control”.  Finally, Dentsman discloses effective treatment of the wounds (para 0039) and with regard to claims 2-5, example II and Fig 4 show re-epithelization in compositions containing sugarcane block and no re-epithelialization in ones from which sugar is absent.  
With regard to instant claim 11, Dentsman discloses applying the composition to the wound followed by application of a wound covering (0038).  It would have been prima facie obvious to design the treatment protocol such that the composition was 
With regard to instant claim 12, Dentsman discloses using a film dressing (0033).
With regards to instant claims 15-17, Dentsman discloses that the compositions may contain copper (para 0029), therefore it would have been prima facie obvious to include this in the composition used to treat the chronic wound.  Kato discloses that copper (Cu) has antibiotic properties (see col 1, line 51-57).  Thus, Dentsman discloses including an antibiotic in the composition.  
With regard to claim 22, the treated wounds are clearly healing and the presence of pathogenic microorganisms is lowered therefore the examiner considers a method of treating a wound using Dentsman’s composition, modified to contain granulated sugar per the teachings of Chirife to possess this intended outcome, particularly in view of the breadth of the claim which does not require any particular degree of reduction in wound and tissue edema, necrotic tissue, and pain.  A healed wound would exhibit lesser degree of each of the above properties than an unhealed wounds such as those possessed by patients in the control groups of Dentsman’s experiments.  
With regard to claim 23, as noted above, the composition kills microorganisms and accelerates re-epithelialization.  The examiner also notes that there is no degree of .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of Chirife et al. Lancet 1:560-561; 1982; cited in the IDS filed 07/23/2020), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record) and in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record) and Junginger (US 2011/0280926; publication date: 11/17/2011; of record), as applied to claims 1-5, 10-12, 15-17, and 21-23 above, and further in view of Taylor et al.  (US 5,967,979; issue date: 10/19/1999; of record).  

The relevant disclosures of Dentsman, Chirife, Risse, and Junginger are set forth above.  Dentsman is silent with respect to imaging the wound to measure change in wound area with a 3-dimensional camera system.  
Taylor discloses a wound measurement apparatus that can provide three dimensional features of a wound using camera system (abstract and e.g. col 8, lines 25-35).  
It would have been prima facie obvious to measure wound healing in the studies disclosed by Dentsman using a 3-dimensional imaging method including a camera such as the method disclosed by Taylor.  One of ordinary skill in the art would have been motivated to do so in order to provide improved accuracy for analyzing effectiveness of the treatment.  The skilled Artisan would have had a reasonable expectation of success because this would merely require applying Taylor’s method to the wounds treated with Dentsman’s composition.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of Chirife et al. Lancet 1:560-561; 1982; cited in the IDS filed 07/23/2020), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record) and in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record) and Junginger (US 2011/0280926; publication date: 11/17/2011; of record), as applied to claims 1-5, 10-12, 15-17, and 21-23 above, and further in view of Gomer et al. (US 2006/0002938; publication date: 01/05/2006; of record).  

The relevant disclosures of Dentsman, Chirife, Risse, and Junginger are set forth above.  Dentsman is silent with respect to including the growth factors recited in instant claim 18.
Gomer discloses that FGF was known as a wound healing factor at the time the instant invention was filed (see clam 22).
It would have been prima facie obvious to add FGF to the wound dressing disclosed by Dentsman because these two agents were known for the same purpose.  Please refer to MPEP 2144.06.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of Chirife et al. Lancet 1:560-561; 1982; cited in the IDS filed 07/23/2020), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record) and in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record) and Junginger (US 2011/0280926; publication date: 11/17/2011; of record) as applied to claims 1-5, 10-12, 15-17, and 21-23 above, and further in view of Velazquez et al. (US 2010/0272684; publication date: 10/28/2010; of record).  

The relevant disclosures of Dentsman, Chirife, Risse, and Junginger are set forth above.  Dentsman is silent with respect to including adjunct therapy in the method. 

It would have been prima facie obvious to co-treat the patients in the method disclosed by Dentsman with hyperbaric oxygen.  One of ordinary skill in the art would have been motivated to do so in order to increase the efficacy of treatment by employing multiple wound healing stimulants.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding in a step of exposing the wound to hyperbaric oxygen as disclosed by Velazquez.  

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.

Throughout the remarks, Applicant cites Dentsman as well as other NPL documents that were not cited in the rejection or on an form PTO-892 by the examiner and have not been made of record by Applicant in an IDS as teaching that other ingredients of panela besides the sugar component have beneficial effects for wound healing (Dentsman) or have nutritional benefits.  Applicant argues that the teaching of these benefits of other ingredients is a teaching away from the instant invention which requires sugar cane, a substance that lacks some of the trace, potentially beneficial ingredients of panela.  
Applicant’s arguments ignore the teachings of Chirife. In fact, Chirife is addressed nowhere in the remarks filed 03/09/2021.  As noted above, Chirife discloses that granulated sugar (i.e. table sugar, see page 79 of the instant specification) is highly effective in healing wounds (entire article).  One having ordinary skill in the art would therefore expect that replacing the sugar source in Dentsman’s composition with another sugar source that is also effective in promoting wound healing would yield a composition that is effective for healing wounds.  The references Applicant has cited previously and also on page 14 of the remarks filed 03/09/2021 (Valli and Jaffe, which are not of record in the instant case because they have not been properly cited in an IDS) for teaching benefits of unrefined sugar sources in terms of nutrition fail to provide a teaching away from using granulated table sugar in a method of treating a wound, i.e. they do not establish that one having ordinary skill would expect granulated table sugar to be ineffective in treating a wound.  Arguendo that Applicant is correct and the additional ingredients in panela that are not present in granulated sugar do provide some further benefit for wound healing, the instant claims remain prima facie obvious for the reasons described In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  As stated by the examiner previously: the only reasonable interpretation of Dentsman is that sugar is the main ingredient in sugarcane block and this is responsible for the wound healing effect.  Dentsman provides a clear teaching that sugarcane block provides excellent wound healing when applied to a wound in a hydrogel material.  The examiner respectfully disagrees that one would lack expectation of success under 35 USC 103 for all of the reasons detailed in the rejection above.  Dentsman clearly demonstrates that addition of sugarcane block, which is almost entirely sugar, improves re-epithelialization of wounds and decreases pathogenic bacteria at the wound site and Chirife clearly teaches that granulated sugar has antibacterial effects when applied to wounds.  The examiner considers the teachings of the prior art to provide one having ordinary skill a high expectation of success in achieving the instant invention, as recited in claim 1.

On page pages 12-13, Applicant cites and discusses teachings contained in Singh et al. Pharmacogn. Rev. 9:45-54(2015), stating that this publication has been “attached herewith”.  The Singh reference is not present in the Application file wrapper and has not been cited in an IDS and therefore cannot be relied upon as evidence by Applicant and cannot be considered by the examiner.  


The meaning and manner in which this statement is meant to traverse the obviousness rejection is not entirely clear.  Applicant appears to be treating Valli and Jaffe as though they had been cited in the rejection; however, they have not.  These references certainly do not govern where one having ordinary skill in the art would be likely to look as they are neither directed to the problem solved by the instant invention (treating wounds) nor were they cited for any reason by the examiner to support the obviousness conclusions.  The simple fact that there are many publications on a topic does not mean that one having ordinary skill in the art must look in this unrelated field.  There are numerous publications on use of horse manure as fertilizer; however, the mere number of publications on a topic does not require one having ordinary skill in a completely different art to review them when they are not relevant to the invention at hand.  The examiner maintains the opinion that teachings regarding nutritional benefits are not necessarily extrapolated to wound healing benefits.  See the discussion above.  

On page 15, Applicant argues that there is no legal support for the examiner’s statement that the prosecution history of the application from which Dentsman was derived cannot be relied upon to establish non-obviousness of the instant claims.  Applicant cites Markman vs. Westman Instruments, Inc. as support for their position.  Applicant notes that Markman relates to claim construction in the patent litigation context and states that the relevance of prosecution 
Applicant’s statement that prosecution history in claim construction during patent litigation is equally applicable to the ongoing prosecution in a totally independent application is false.  As stated previously, the prosecution history of the application from which Dentsman was derived cannot be relied upon to establish non-obviousness of the instant claims.  The statements made by the attorney in that case are not of record in the instant case and are not admissible as evidence.  Please refer to MPEP 716.02(g): "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.   As an aside, even in the event that the prosecution history of the Dentsman application were admissible as evidence in the instant case, the examiner notes that the statements from the prosecution history of the Dentsman application that cited by Applicant were merely to the effect that certain ingredients in panela are not present in sugarcane; however, this, alone or in combination with Applicant’s other arguments, is not sufficient to establish the non-obviousness of the instant claims for the reasons detailed in the preceding paragraphs.  

On page 16, Applicant argues that it would be unfair that an examiner could present information from a prosecution history in a Section 102 or 103 rejection because it qualifies as a printed publication but an applicant cannot in turn cite such 
Applicant’s totally hypothetical unfair situation is not remotely applicable to the instant case where no prosecution history of a different case has been cited by the examiner.  

On page 16, Applicant states that they agree that Dentsman prosecution history alone may not establish nonobviousness but in combination with Applicant’s other showings and arguments regarding the lack of teachings or suggestion of the presently claimed method in Dentsman, the evidence from Dentsman’s prosecution history further demonstrates that the skilled Artisan would not find using 1:1 v/v granulated table sugar that is at least 95% pure and a hydrogel biomaterial… obvious in view of a reference when viewed as a whole and in light of statements made by Dentsman himself that clearly teaches and suggests that the wound healing effects observed by Dentsman are attributable to the combination of components in panela.  
Noting that the Office does not consider the prosecution history of Dentsman as evidence in this application, the obviousness conclusions is maintained, even if Dentsman’s prosecution history were considered evidence, for all of the reasons set forth above.  The examiner notes, again, that Applicant has not presented any arguments in the response filed 03/09/2021 against the teachings of Chirife who discloses the wound healing benefits of table sugar, and that a known or obvious invention does not become patentable just because it was described as inferior in the prior art.  


This statement is not relevant to the current rejection as the examiner has not reached conclusions based on the examiners’ own understanding or experience, but rather has cited teachings in the prior art that address each and every limitation recited in the claims. 

Conclusion
No claims are allowed.                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617